COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Albert Nieves v. State of Texas

Appellate case number:    01-14-00294-CR

Trial court case number: 1392793

Trial court:              179th District Court of Harris County

       Counsel for appellant filed a brief on January 20, 2015 that contains sensitive information
as defined by Tex. R. App. P. 9.10(a)(3). Specifically, the brief identifies by name a minor
victim of sexual assault.
        We STRIKE the brief. Counsel is ORDERED to refile, within 10 days of the date of
this order, a compliant brief containing appropriate redactions and use of aliases.


       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court


Date: June 9, 2015